

116 S2162 RS: Securing America's Borders Act of 2019
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 615116th CONGRESS2d SessionS. 2162[Report No. 116–312]IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Commissioner of U.S. Customs and Border Protection to annually hire at least 600 new
			 Border Patrol agents, to report quarterly to Congress on the status of the
 Border Patrol workforce, and to conduct a comprehensive staffing analysis.1.Short titleThis Act may be cited as the Securing America's Borders Act of 2019.2.Additional border patrol personnel(a)AgentsThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 600 new Border Patrol agents, compared to the current attrition level, during every fiscal year until the total number of Border Patrol agents equals and sustains the requirements identified in Executive Order 13767 (82 Fed. Reg. 8793).(b)Support staffThe Commissioner is authorized to hire, train, and assign support staff to perform non-law enforcement administrative functions to support the new Border Patrol agents hired pursuant to subsection (a).(c)Reports to CongressNot later that 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Commissioner shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the status of the Border Patrol workforce, including—(1)the total number of Border Patrol agents;(2)the total number of Border Patrol support staff;(3)the number of Border Patrol agents and support staff hired during the reporting period;(4)the number of Border Patrol agents and support staff lost to attrition, broken down by port of entry; and(5)any hiring authorities, incentive pay, or other special pay incentives utilized during the reporting period.3.Comprehensive staffing analysisThe Commissioner of U.S. Customs and Border Protection shall—(1)not later than 60 days after the date of the enactment of this Act, amend the comprehensive staffing analysis required under section 2(e) of the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277) based on any changes to workload demands since the date of the enactment of such Act; and(2)not later than 90 days after the date of the enactment of this Act, submit a report to the Comptroller General of the United States that includes the results of a comprehensive staffing analysis, as required under section 2(e) of the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277).4.Authorization of appropriationsThere are authorized to be appropriated, for each of the fiscal years 2020 through 2026, such sums as may be necessary to carry out this Act.1.Short title; table of contents(a)Short titleThis Act may be cited as the Securing America's Borders Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Hiring additional U.S. Customs and Border Protection personnel.Sec. 3. Border Patrol processing coordinators.Sec. 4. Medical training for border patrol agents.Sec. 5. Workforce staffing model.Sec. 6. Promoting flexibility in employment authorities for rural or remote areas.Sec. 7. CBP Hiring and Retention Innovation Council.Sec. 8. Authorization of appropriations.2.Hiring additional U.S. Customs and Border Protection personnel(a)AgentsThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 600 new Border Patrol agents above the current attrition level during every fiscal year until the total number of Border Patrol agents equals 26,370 full-time equivalent agents.(b)Support staffThe Commissioner is authorized to hire, train, and assign support staff to perform non-law enforcement administrative functions to support the new Border Patrol agents hired pursuant to subsection (a).(c)Reports to CongressNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Commissioner shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the status of the Border Patrol workforce, including—(1)the total number of Border Patrol agents;(2)the total number of Border Patrol support staff, including Border Patrol processing coordinators;(3)the number of Border Patrol agents and support staff hired during the reporting period, broken down by Border Patrol duty location;(4)the number of Border Patrol agents and support staff lost to attrition, broken down by Border Patrol duty location;(5)any hiring authorities, incentive pay, or other special pay incentives utilized during the reporting period; and(6)an analysis of the overall effectiveness of the hiring authorities, incentive pay, and other special pay incentives utilized during the reporting period.3.Border Patrol processing coordinators(a)In generalSection 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended by adding at the end the following:(4)Border patrol processing coordinators(A)AuthorizationThe Chief of the U.S. Border Patrol is authorized to hire Border Patrol processing coordinators, who shall be stationed at Border Patrol facilities.(B)DutiesBorder Patrol processing coordinators—(i)shall assist Border Patrol agents to efficiently and expeditiously intake and process apprehended persons;(ii)shall perform necessary technical and clerical tasks related to the duties set forth in paragraph (3);(iii)shall be classified as non-law enforcement personnel; and(iv)may not be authorized or designated to exercise powers conferred under section 287(a) of the Immigration and Nationality Act (8 U.S.C. 1357(a))..(b)TrainingThe Commissioner of U.S. Customs and Border Protection, in coordination with the Chief of U.S. Border Patrol and in consultation with the Director of the Federal Law Enforcement Training Centers, shall develop tailored training for Border Patrol processing coordinators hired pursuant to section 411(e)(4) of the Homeland Security Act of 2002, as added by subsection (a).(c)Reports to CongressNot later than 90 days after the date of the enactment of this Act, and quarterly for the following 2 years, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding each U.S. Border Patrol sector that includes information regarding the number of U.S. Border Patrol agents who returned to field operations as a result of increased hiring of U.S. Border Patrol processing coordinators.4.Medical training for border patrol agents(a)In generalSection 411(l) of the Homeland Security Act of 2002 (6 U.S.C. 211(l)) is amended—(1)by striking The Commissioner and inserting the following:(1)Continuing educationThe Commissioner; and(2)by adding at the end the following:(2)Medical training for border patrol agents(A)In general(i)AvailabilityBeginning not later than 6 months after the date of the enactment of this paragraph, the Commissioner, in his or her sole and exclusive discretion, shall make available in each U.S. Border Patrol sector, at no cost to U.S. Border Patrol agents selected for such training, emergency medical technician (referred to in this paragraph as EMT) and paramedic training, including pediatric medical training, which shall utilize nationally recognized pediatric training curricula that includes emergency pediatric care, and training identifying and treating individuals experiencing medical distress.(ii)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for any EMT or paramedic training provided to such agent under clause (i) in order to achieve or maintain an EMT or paramedic certification.(iii)Lodging and per diemLodging and per diem shall be made available to U.S. Border Patrol agents attending training described in clause (ii) if such training is not available at a location within commuting distance of the agent’s residence or worksite.(iv)Service commitmentAny U.S. Border Patrol agent who completes a certification preparation program pursuant to clause (i) shall—(I)complete 1 year of service as a U.S. Border Patrol agent following the completion of EMT training;(II)complete 3 years of service as a U.S. Border Patrol agent following the completion of paramedic training; or(III)reimburse U.S. Customs and Border Protection in an amount equal to the product of—(aa)the cost of providing such training to such agent; multiplied by(bb)the percentage of the service required under subclauses (I) and (II) that the agent failed to complete.(v)Obligated overtimeFor any debt of obligated overtime hours that the agent may have incurred, pursuant to section 5550(b) of title 5, United States Code, in order to achieve or maintain an EMT or paramedic certification, the agent shall select, not later than 1 pay period before the commencement of the EMT or paramedic training(I)to satisfy the debt of obligated overtime hours; or(II)to receive a reduction of pay commensurate to what the agent would have received for performance of the overtime hours. (B)Availability of medically trained border patrol agentsNot later than 6 months after the date of the enactment of this paragraph, the Commissioner of U.S. Customs and Border Protection shall undertake an agency-wide effort—(i)to encourage, promote, and ensure, to the greatest extent possible, that—(I)U.S. Border Patrol agents with current EMT or paramedic certifications are stationed at each U.S. Border Patrol sector and remote station along the southern border of the United States to the greatest extent possible; and(II)10 percent of all Border Patrol agents have EMT certifications and comprise not fewer than 10 percent of all Border Patrol agents assigned to each U.S. Border Patrol sector; and(ii)in determining the assigned posts of Border Patrol agents who have received training under subparagraph (A)(i), to give priority to remote stations and forward operating bases.(C)Medical supplies(i)In generalThe Commissioner of U.S. Customs and Border Protection shall provide minimum medical supplies to each Border Patrol agent with an EMT or paramedic certification and to each U.S. Border Patrol sector, including all remote stations and forward operating bases, for use while on patrol. Such supplies shall include—(I)supplies designed for children;(II)first aid kits; and(III)oral hydration, such as water.(ii)ConsultationIn developing the minimum list of medical supplies required under clause (i), the Commissioner shall consult national organizations with expertise in emergency medical care, including emergency medical care of children, at no cost to the Government.(D)GAO reportNot later than 3 years after the date of the enactment of this paragraph, the Comptroller General of the United States shall—(i)review the success of the U.S. Customs and Border Protection’s efforts to reach the goal of 10 percent of all U.S. Border Patrol agents having EMT or paramedic certifications; and(ii)provide a recommendation to Congress as to whether—(I)the Commissioner of U.S. Customs and Border Protection has effectively and vigorously undertaken an agency-wide effort to encourage and promote the mandate for medical training for Border Patrol agents under subparagraph (B);(II)additional incentive modifications are needed to achieve or maintain the 10 percent goal, including pay differentials;(III)the 10 percent goal is properly scoped to materially contribute to the preservation of life and the effectiveness and efficiency of U.S. Border Patrol operations, including whether the number is too high or too low; and(IV)the addition of a distinct benchmark for Border Patrol agents holding paramedic certifications would materially contribute to the preservation of life and the effectiveness and efficiency of U.S. Border Patrol operations, and, if so, what a proper benchmark would be..(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out section 411(l)(2) of the Homeland Security Act of 2002, as added by subsection (a).5.Workforce staffing model(a)Improving data qualityIn order to improve the quality of data needed to develop a workforce staffing model, the Chief of U.S. Border Patrol shall—(1)develop standard operating procedures for the Border Patrol Enforcement Tracking System (referred to in this subsection as BPETS);(2)train agents on the use, capabilities, and purposes of BPETS; and(3)implement and monitor internal controls for BPETS to ensure timely and accurate scheduling and reporting on agents’ actual and completed work hours and activities.(b)Comprehensive staffing analysis for developing a workforce staffing modelThe Commissioner of U.S. Customs and Border Protection shall—(1)not later than 60 days after the date of the enactment of this Act, amend the comprehensive staffing analysis required under section 2(e) of the Border Patrol Agent Pay Reform Act of 2014 (Pubic Law 113–277) based on any changes to workload demands since the date of the enactment of such Act; and(2)not later than 90 days after the date of the enactment of this Act, submit a report to the Comptroller General of the United States that includes the results of such amended comprehensive staffing analysis.(c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes—(1)how U.S. Customs and Border Protection has used the comprehensive staffing analysis in its development of a workforce staffing model; and (2)the process used by U.S. Border Patrol to create such model, including—(A)the steps and associated timelines taken to create the model;(B)the resources assigned to develop the model; and(C)the data sources and methodology used to generate the model. (d)Comprehensive staffing analysis for developing a workforce staffing modelSection 2(e) of the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277) is amended by adding at the end the following:(3)Updates(A)In generalThe Commissioner of U.S. Customs and Border Protection shall—(i)update the comprehensive staffing analysis required under paragraph (1) whenever the Commissioner determines that an update is required to better meet the needs of U.S. Border Patrol; and(ii)include, as part of the updated comprehensive staffing analysis, an update to the assessment of force multiplier technologies required under section 5(e) of the Securing America's Borders Act of 2019. (B)Submission of updated analysisThe Commissioner shall submit each update to the comprehensive staffing analysis to the appropriate committees of Congress and to the Comptroller General of the United States.(C)Independent validatorNot later than 90 days after receiving each update under subparagraph (B), the Comptroller General shall submit a report to the appropriate committees of Congress that contains the information required in the report required under paragraph (2)..(e)Assessment of force multiplier technologiesNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall—(1)conduct an assessment of the impact on Border Patrol effectiveness of force multiplier technologies, including—(A)air and marine assets;(B)surveillance equipment; and(C)fixed and mobile surveillance technologies; and(2)consider the assessment conducted under paragraph (1) when estimating projected staffing needs under the workforce staffing model referred to in subsection (c)(1).6.Promoting flexibility in employment authorities for rural or remote areas(a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:9702.U.S. Customs and Border Protection employment authorities(a)DefinitionsIn this section—(1)the term CBP employee means an employee of U.S. Customs and Border Protection;(2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection;(3)the term Director means the Director of the Office of Personnel Management;(4)the term rural or remote area means an area within the United States that is not within an area defined and designated as an urbanized area by the Bureau of the Census in the most recently completed decennial census; and(5)the term Secretary means the Secretary of Homeland Security.(b)Demonstration of recruitment and retention difficulties in rural or remote areas(1)In generalFor purposes of subsections (c) and (d), the Secretary shall determine, for each rural or remote area, whether there is—(A)a critical hiring need in the area; and(B)a direct relationship between—(i)the rural or remote nature of the area; and(ii)difficulty in the recruitment and retention of CBP employees in the area.(2)FactorsIn determining whether there is a direct relationship described in paragraph (1)(B), the Secretary may consider evidence—(A)that the Secretary—(i)is unable to efficiently and effectively recruit individuals for positions as CBP employees, which may be demonstrated with various types of evidence, including—(I)evidence that multiple positions have been continuously vacant for significantly longer than the national average period for which similar positions in U.S. Customs and Border Protection are vacant; and(II)recruitment studies that demonstrate the inability of the Secretary to efficiently and effectively recruit CBP employees for positions in the area; or(ii)experiences a consistent inability to retain CBP employees that negatively impacts agency operations at a local or regional level; or(B)of any other inability, directly related to recruitment or retention difficulties, that the Secretary determines to be sufficient.(c)Direct hire authority; recruitment and relocation bonuses; retention bonuses(1)Direct hire authority(A)In generalThe Secretary may appoint, without regard to the requirements under sections 3309 through 3319, candidates to positions in the competitive service as CBP employees, in a rural or remote area, if the Secretary—(i)determines that—(I)there is a critical hiring need; and(II)there exists a severe shortage of qualified candidates because of the direct relationship identified by the Secretary under subsection (b)(1)(B); and(ii)has given public notice for such positions.(B)Prioritization of hiring veteransIf the Secretary uses the direct hiring authority under subparagraph (A), the Secretary shall apply the principles of preference for the hiring of veterans established under subchapter I of chapter 33.(2)Recruitment and relocation bonusesThe Secretary may pay a bonus to an individual (other than an individual described in section 5753(a)(2)) if—(A)the Secretary determines that—(i)conditions consistent with those described in paragraphs (1) and (2) of section 5753(b) are satisfied with respect to the individual (without regard to any other provision of that section); and(ii)the position to which the individual is appointed or to which the individual moves or must relocate—(I)is that of a CBP employee; and(II)is in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B); and(B)the individual enters into a written service agreement with the Secretary—(i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and(ii)that includes—(I)the commencement and termination dates of the required service period (or provisions for determining such dates);(II)the amount of the bonus; and(III)other terms and conditions under which the bonus is payable, including—(aa)the requirements under this subsection;(bb)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and(cc)the effect of a termination described in item (bb).(3)Retention bonusesThe Secretary may pay a retention bonus to a CBP employee (other than an individual described in section 5754(a)(2)) if—(A)the Secretary determines that—(i)a condition consistent with that described in section 5754(b)(1) is satisfied with respect to the CBP employee without regard to any other provision under section 5754;(ii)the CBP employee is employed in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B); and(iii)in the absence of a retention bonus, the CBP employee would be likely to leave—(I)the Federal service; or(II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and(B)the individual enters into a written service agreement with the Secretary—(i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and(ii)that includes—(I)the commencement and termination dates of the required service period (or provisions for determining such dates);(II)the amount of the bonus; and(III)other terms and conditions under which the bonus is payable, including—(aa)the requirements under this subsection;(bb)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and(cc)the effect of a termination described in item (bb).(4)Rules for bonuses(A)Maximum bonuses(i)Recruitment and relocation bonusesA bonus paid to an employee under paragraph (2) may not exceed 100 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period.(ii)Retention bonusesA bonus paid to an employee under paragraph (3) may not exceed 50 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period.(B)Relation to basic payA bonus paid to an employee under paragraph (2) or (3) shall not be considered part of the basic pay of the employee for any purpose.(5)Office of personal management oversightThe Director, to the extent practicable, shall—(A)set aside a determination of the Secretary under this subsection if the Director finds substantial evidence that the Secretary abused his or her discretion in making the determination; and(B)oversee the compliance of the Secretary with this subsection.(d)Special pay authorityIn addition to the circumstances described in section 5305(b), the Director may establish special rates of pay in accordance with that section if the Director finds that the recruitment or retention efforts of the Secretary with respect to positions for CBP employees in an area or location are, or are likely to become, significantly handicapped because the positions are located in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B).(e)Regular CBP review(1)Ensuring flexibilities meet CBP needsThe Secretary shall annually review the use of hiring flexibilities under subsections (c) and (d) to fill positions at a location in a rural or remote area to determine—(A)the impact of the use of such flexibilities on solving hiring and retention challenges at the location;(B)whether hiring and retention challenges still exist at the location; and(C)whether the Secretary needs to continue to use such flexibilities at the location.(2)ConsiderationIn conducting the review under paragraph (1), the Secretary shall consider—(A)whether any CBP employee—(i)accepted an employment incentive under subsection (c) or (d); and (ii)later transferred to a new location or left the employment of U.S. Customs and Border Protection; and(B)the period during which each employee identified under subparagraph (A) remained at the original location before transferring to a new location or leaving the employment of U.S. Customs and Border Protection.(3)DistributionThe Secretary shall submit a report to Congress describing each review required under paragraph (1).(f)Improving CBP hiring and retention(1)Education of CBP hiring officialsNot later than 180 days after the date of the enactment of the Securing America's Borders Act of 2019, the Secretary, in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, shall develop and implement a strategy to improve education regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees serving in agency headquarters or field offices who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area and the retention of current employees.(2)ElementsThe strategy required under paragraph (1) shall include—(A)developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates and the retention of current employees;(B)regular training sessions for personnel who are critical to filling open positions in rural or remote areas;(C)developing pilot programs or other programs, as appropriate, to address identified hiring challenges in rural or remote areas;(D)developing and enhancing strategic recruiting efforts through relationships with institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas;(E)examining existing programs for effectively aiding spouses and families of individuals who are candidates or new hires in a rural or remote area;(F)soliciting feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families;(G)soliciting feedback from CBP employees who are not new hires and are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families; and(H)evaluating Department of Homeland Security internship programs and the usefulness of such programs in improving hiring by the Secretary in rural or remote areas.(3)Evaluation(A)In generalThe Secretary shall annually—(i)evaluate the extent to which the strategy developed and implemented under paragraph (1) has improved the hiring and retention ability of the Secretary; and(ii)make any appropriate updates to the strategy under paragraph (1).(B)InformationThe evaluation conducted under subparagraph (A) shall include—(i)any reduction in the time taken by the Secretary to fill mission-critical positions in rural or remote areas;(ii)a general assessment of the impact of the strategy developed and implemented under paragraph (1) on hiring challenges in rural or remote areas; and(iii)other information the Secretary determines relevant.(g)Inspector General reviewNot later than 2 years after the date of the enactment of the Securing America's Borders Act of 2019, the Inspector General of the Department of Homeland Security shall review the use of hiring flexibilities by the Secretary under subsections (c) and (d) to determine whether the use of such flexibilities is helping the Secretary meet hiring and retention needs in rural and remote areas.(h)Report on polygraph requestsThe Secretary shall report to Congress regarding the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.(i)Exercise of authority(1)Sole discretionNotwithstanding chapter 71, the exercise of authority under subsection (c) shall be subject to the sole and exclusive discretion of the Secretary (or of the Commissioner, if such authority is delegated pursuant to paragraph (2)).(2)Delegation(A)In generalSubject to subparagraph (B), the Secretary may delegate any authority under this section to the Commissioner.(B)OversightThe Commissioner may not make a determination under subsection (b)(1) unless the Secretary approves the determination.(j)Rule of constructionNothing in this section may be construed to exempt the Secretary or the Director from the applicability of the merit system principles under section 2301..(b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following:9702. U.S. Customs and Border Protection employment authorities..7.CBP Hiring and Retention Innovation Council(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, shall establish a CBP Hiring and Retention Innovation Council (referred to in this section as the Council) to develop strategies and initiatives to improve U.S. Customs and Border Protection hiring and retention efforts and capabilities.(b)CompositionThe Council shall be composed of—(1)the Secretary of Homeland Security, or the Secretary’s designee, who shall serve as the Chair of the Council;(2)the Commissioner of U.S. Customs and Border Protection, or the Commissioner’s designee;(3)the Assistant Commissioner, Office of Human Resources Management, Enterprise Services, or the Assistant Commissioner’s designee;(4)the Assistant Commissioner, Office of Finance, Enterprise Services, or the Assistant Commissioner’s designee; (5)appropriate representatives from labor groups representing U.S. Customs and Border Protection employees;(6)other members, selected by the Secretary, who have the requisite knowledge or expertise to help U.S. Customs and Border Protection develop new hiring and retention strategies, initiatives, and innovations, including—(A)private sector human resource experts; and(B)chief human capital officers, or their designees, from other Federal agencies; and (7)U.S. Customs and Border Protection officials who have experience related to the hiring and retention of employees, including at least 1 representative of each of the following groups:(A)Border Patrol officials with experience along the southwest border of the United States.(B)Border Patrol officials with experience working along the northern border of the United States.(C)Office of Field Operations officials with experience along the southwest border of the United States.(D)Office of Field Operations officials with experience along the northern border of the United States.(E)Air and Marine Operations officials with experience along the land borders of the United States.(F)Air and Marine Operations officials with experience along the marine borders of the United States.(G)Office of Field Operations officials with experience at ports of entry in the interior of the United States.(H)U.S. Customs and Border Protection officials with experience working along the maritime borders in the southeastern region of the United States.(c)Border Patrol hiring and retention improvement analysis(1)In generalNot later than 2 years after the date of the enactment of this Act, the Council shall submit a report to Congress that analyzes whether Border Patrol workforce hiring and retention would be improved by a new pay and employee classification system, without regard to provisions of any other law relating to the appointment, number, classification, or compensation of U.S. Border Patrol employees.(2)RequirementsThe analysis conducted by the Council pursuant to paragraph (1) shall address any hiring, retention, and attrition challenges that exist in U.S. Border Patrol as a result of—(A)pay structure, including basic and premium pay, incentives, and allowances for Border Patrol agents and support staff;(B)staffing schedules, including those governed by collective bargaining agreements;(C)staffing levels, including the comprehensive staffing analysis required under the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277);(D)geographic and socioeconomic factors surrounding each duty location;(E)barriers to effective recruitment of U.S. Border Patrol applicants;(F)barriers to entry for U.S. Border Patrol applicants, including polygraph examinations; and(G)any other considerations determined to be appropriate by the Council. (d)CBP hiring and retention pilot programs(1)In generalDuring the 5-year period beginning on the date of the enactment of this Act, the Secretary of Homeland Security shall carry out pilot programs to develop improved strategies to improve U.S. Customs and Border Protection hiring and retention capabilities and programs in order to meet its staffing needs.(2)Required pilot programsOf the pilot programs carried out under paragraph (1)—(A)at least 1 pilot program shall focus on ports of entry or other duty stations experiencing severe workforce shortages, critical hiring needs, or retention challenges; and (B)at least 1 pilot program shall focus on U.S. Border Patrol duty locations experiencing severe workforce shortages, critical hiring needs, or retention challenges.(3)RequirementsIn carrying out pilot programs under this subsection, the Secretary shall—(A)examine the findings of the Council to determine which initiatives or strategies developed by the Council should be tested in a pilot program;(B)examine the data collected through the exit survey given to all departing U.S. Customs and Border Protection employees to inform the development of pilot programs;(C)beginning not later than 180 days after the establishment of the Council, commence at least 1 U.S. Customs and Border Protection hiring or retention pilot program every fiscal year; and (D)execute pilot programs in the locations that the Secretary determines will provide the most accurate assessment of the effectiveness of the pilot programs. (4)ConsiderationsThe Secretary shall consider, in accordance with existing law, developing pilot programs under this subsection that examine— (A)the effectiveness of alternative or nontraditional work schedules on hiring and retention;(B)the impact on hiring and retention of providing employees transportation between their residences and their work sites;(C)using existing pay authorities, including recruitment and retention incentive pay, on hiring and retention efforts;(D)improving the morale of the overall workforce or the workforce at specific U.S. Customs and Border Protection locations;(E)providing of additional training to employees to allow them to better execute changing job requirements; and(F)consumer demand at each port of entry. (5)Other mattersThe Secretary is authorized to implement pilot projects under this subsection using the authorities granted to the Office of Personnel Management under section 4703 of title 5, United States Code.(6)Annual reportNot later than 180 days after the date on which the first pilot program is established under this subsection, and annually thereafter, the Secretary shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that—(A)evaluates the effectiveness of the pilot programs established under this section; and(B)analyzes how current or completed pilot programs are expected to improve hiring and retention capabilities and programs at U.S. Customs and Border Protection to meet its staffing needs.(e)SunsetThis section is repealed on the date that is 5 years after the date of the enactment of this Act. 8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.December 14, 2020Reported with an amendment